                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

STEPHON R. SAUNDERS,

                     Plaintiff,

       v.                                                  Civil Action 2:18-cv-451
                                                           Judge George C. Smith
                                                           Magistrate Judge Jolson


COMMISSIONER OF SOCIAL
SECURITY,

                     Defendant.

                          REPORT AND RECOMMENDATION

       Plaintiff, Stephon R. Saunders, filed this action seeking review of a decision of the

Commissioner of Social Security (“Commissioner”) denying his application for Disability

Insurance Benefits (“DIB”). For the reasons that follow, it is RECOMMENDED that the Court

OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner’s decision.

  I.   BACKGROUND

       A. Prior Proceedings

       Plaintiff applied for DIB on June 3, 2010, alleging disability beginning June 15, 2008 due

to numerous physical and mental impairments. (Doc. 6-5, Tr. 243–45). An Administrative

Law Judge (the “ALJ”) held a hearing on March 13, 2012             (Doc. 6-2, Tr. 74–82) after

Plaintiff’s application was denied initially and upon reconsideration.        The hearing was

continued, and a subsequent hearing was held on August 2, 2012. (Id., Tr. 68–73).        A third

hearing was held on December 18, 2012 (Id., Tr. 40–67). The ALJ then denied benefits in a

written decision on January 18, 2013. (Id., Tr. 16–38). That became the final decision of the

Commissioner when the Appeals Council denied review. (Doc. 6-2, Tr.1–6).
       On May 23, 2014, Plaintiff filed a case in this Court seeking a review of the final decision

of the Commissioner. The District Court remanded the case to the Commissioner. (Doc. 6-11, Tr.

1419–38). The Appeals Council vacated the Commissioner’s decision, and a hearing was held on

November 15, 2016. (Doc. 6-10, Tr. 1363–77). On December 5, 2016, the ALJ denied benefits

in a written decision. (Id., Tr. 1325–56). That decision became final when the Appeals Council

denied review on March 9, 2018. (Id., Tr. 1303–08). Plaintiff filed this action on May 8, 2018

(Doc. 1), and the Commissioner filed the administrative record on August 9, 2018 (Doc. 6).

Plaintiff filed a Statement of Specific Errors (Doc. 10), the Commissioner responded (Doc. 12),

and Plaintiff filed a Reply (Doc. 13).

       B. Relevant Testimony at the Administrative Hearings

       The ALJ usefully summarized Plaintiff’s testimony as follows:

       At his initial hearing, the claimant testified that he uses supplemental oxygen when
       he has to walk long distances. He is unable to work because of his breathing and
       heart problem s. It is hard for him to stand and be active. He also has arthritis in
       his right hand, which bothers him when it gets cold, or when cold water hits his
       hand, which then gets numb. He can walk one block, stand [1/2] hour at a time,
       rest [1/2] hour, and then stand again for [1/2] hour. During an eight-hour day, he
       would be able to stand three to four hours. He can also lift at most a gallon of milk
       but no heavy objects. The claimant also stated that he is depressed and anxious
       and has been hospitalized for his nerves, maybe 1997 to 1998. He has a poor
       memory and occasionally loses track of what he is watching. He has also had a
       hard time getting along with others when he was working.

       During his most recent November 2016 hearing, the claimant testified his largest
       issues were and remain his heart, breathing, and walking. He reported that after
       moving for more than 3 to 4 blocks he has to use his nitro medication for his
       residual chest pain. The claimant reported continued sleep problems, which he
       indicated involve receiving okay sleep to only 3-4 hours of sleep per night. The
       claimant endorsed right hand arthritis, which results in occasional hand problems,
       but he admitted he has no trouble holding a cup or using a fork. He endorsed
       continued memory problems, but indicated he remains able to watch television if
       he finds shows that interest him and he concentrates less on programing that does
       not interest him. Since the time of his prior hearing in 2012, he reported a

                                                2
       worsening of his overall health and conditions. He indicated since that time he was
       diagnosed with diabetes and requires insulin and medication management.

       It should be noted the claimant’s representative indicated that he questioned the
       claimant regarding his current functioning and the deterioration of his combination
       of conditions and general health in the event that the claimant would have been
       found disabled prior to his date last insured to show ongoing and continuing
       disability. However, it was understood on the record the claimant has a remote
       date last insured of December 31, 2011 and it is known by all parties disability
       must be established before the expiration of that date, regardless of the claimant's
       current functioning, impairments, or symptoms.

 (Tr. 1333–34).

       C. Relevant Medical Background

       The relevant medical records are described below.

       D. The ALJ’s Decision

       Relevant here, the ALJ found that Plaintiff met the insured status requirements of the Social

Security Act through December 31, 2011. (Tr. 1328). Then, after reviewing the medical evidence

as a whole, the ALJ found that Plaintiff had the following severe impairments: coronary artery

disease, obesity, chronic obstructive pulmonary disease, sleep apnea, and a mood disorder. (Tr.

1328). The ALJ concluded, however, that there was no medical opinion of record to indicate the

existence of an impairment or combination of impairments that met or equaled in severity the level

of the Listings of Impairments. (Tr. 1330).

       As for Plaintiff’s RFC, the ALJ opined:

       [T]hrough the date last insured, the claimant has the residual functional capacity to
       perform light work . . . except the claimant could lift and carry up to 20 pounds
       occasionally and 10 pounds frequently. He could sit, stand, and walk for 6 hours
       each during an 8-hour workday. The claimant would be precluded from climbing
       ladders, ropes, and scaffolds. He should avoid exposure to moving machinery or
       unprotected heights. He could have frequent exposure to dust, fumes, gases,
       extreme cold, extreme heat, and humidity. The claimant could understand,
       remember, and carry out simple, repetitive tasks; and respond appropriately to
       coworkers and supervisors in a task-oriented setting, with only occasional public
       contact and only occasional interact with coworkers. Further, the claimant could
                                                 3
       adapt to simple changes and avoid hazards in a setting without strict production
       quotas.

(Tr. 1333).

 II.   STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

       “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538

(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.   DISCUSSION

       Plaintiff asserts two assignments of error: (1) that the ALJ committed reversible error in

failing to comply with the Appeals Council and this Court’s prior remand order, and (2) that

although the ALJ accorded “some weight” to the opinions of the consultative examiner, Dr.

Weaver, the ALJ failed to further develop the record for clarification and failed to explain how the

                                                 4
opinion was incorporated into the RFC. (See generally Doc. 10).

       A. Dr. Reddy’s Opinion

       This Court previously remanded this matter for further consideration because the ALJ had

failed to evaluate Dr. Reddy’s opinion properly. (Tr. 1422–38). The first time around, the ALJ

stated that he could not give controlling weight to Dr. Reddy’s opinion but did not expressly state

how much weight it deserved. (Tr. 1423). The ALJ had come to this conclusion because the

opinion “is dated after [Plaintiff’s] date last insured,” the severity of the opined limitations “is not

supported by the evidence of record that shows [Plaintiff] has not had recurrence of angina or

difficulty with his rights hand,” “a limitation of no lifting is not reasonable considering the

objective evidence in the record,” and Plaintiff’s “activities of daily living are inconsistent with

these restrictions [and] also not consistent with [Plaintiff’s] testimony that he would be able to

stand/walk three to four hours per day.” (Tr. 27)

       The Court found this analysis lacking for two interconnected reasons. First, the Court

noted that failure to assign particular weight to a treating physician’s opinion is error. And, second,

the Court concluded that the error was harmful because the ALJ failed to mention the relevant

statutory factors, and there were various aspects of Dr. Reddy’s opinion that the ALJ did not

address at all. The Court expressly stated that the failure to mention the regulatory factors did

“not, in itself, necessarily require remand,” but, given the overall ambiguity, the Court

could not “determine if the reasons provided have substantial support in the record.” (Tr.

1422–23 (citing Tr. 1435)).

       On remand, the ALJ expressly stated that Dr. Reddy’s July 2012 and subsequent statement

was entitled to “little” weight. (Tr. 1345–46). Thus, it is undisputed that the ALJ complied with


                                                   5
the first part of the Court’s remand order by directly noting the weight given. (See Tr. 1422). The

parties disagree, however, about whether the ALJ was justified in assigning little weight to the

opinion.

       This is how the ALJ evaluated Dr. Reddy’s opinion:

       The undersigned has read and considered the statement provided by Dr. Reddy,
       evidenced at Exhibit 21F. It should be noted the statement was prepared in July
       2012, approximately seven months after the expiration of the claimant’s date last
       insured. Dr. Reddy was one of the claimant’s treating physicians at the VA. He
       opined that the claimant could stand a total of two hours, walk a total of 1/2 hour,
       sit a total of two hours, and perform no lifting, squatting, crawling, or climbing
       steps and ladders. Additionally Dr. Reddy stated that the claimant’s condition was
       likely to deteriorate if under stress, and the claimant would have absences occurring
       five or more days per month due to his impairments (Exhibit 21F). The undersigned
       affords no more than little weight to Dr. Reddy’s statements and opinions. First, as
       noted, the opinion is dated several months after the expiration of his date last
       insured. Second, the severity of the proposed limitations is not supported by the
       evidence of record that shows the claimant has not had recurrence of angina or
       difficulty with his right hand. The claimant was not admitted for routine or
       consistent treatment for his cardiac conditions prior to the expiration of his date last
       insured. Additionally, the claimant received no treatment, other than his initial
       sutures for his right hand fracture and lacerations. The record was devoid of any
       follow up therapy interventions and the claimant admitted he was not using any
       assistive devices, such as a hand brace. Third, a limitation of no lifting is not
       reasonable considering the objective evidence in the record and also the claimant’s
       daily activities that includes grocery shopping. The claimant himself also testified
       at his most recent hearing that he himself was able to lift 30 pounds of garbage
       when it was his turn to take out the trash. Fourth, as previously described, the
       claimant’s activities of daily living are inconsistent with these restrictions and are
       not consistent with the claimant’s initial hearing testimony that he would be able to
       stand and walk three to four hours per day. Therefore, overall Dr. Reddy’s
       assessment is afforded no more than little weight.

       The undersigned has read and considered the subsequent statement by Dr. Reddy
       submitted after the claimant’s appeal, evidenced at Exhibit 26F. First, it should be
       noted the statement was submitted in response to the July 2012 statement made by
       Dr. Reddy at Exhibit 21F. It should be noted the request for the subsequent
       statement was not made by counsel until December 17, 2012, a day prior to the
       claimant’s disability hearing. This suggests the attorney knowingly would not have
       the information for the date of the hearing and would have new opinion evidence
       from a treating source upon an appeal. On January 2, 2013, Dr. Reddy noted the

                                                  6
       patient claimed that he had mentioned symptoms on December 31, 2011 (Exhibit
       26F/3). The undersigned finds such a statement is not suitable objective evidence
       to base the relation back of limitations or conditions. First, Dr. Reddy was not
       himself making a subsequent opinion, rather he was merely restating something the
       claimant subjectively claimed to him. Second, for the reasons discussed above, the
       claimant’s subjective reports have been notably inconsistent with the evidence of
       record and cannot be afforded significant weight. Third, the mere mentioning of
       symptoms on the claimant’s date last insured as Dr. Reddy notes, does not
       objectively satisfy the claimant sustaining such limitations or conditions that
       compile a requisite residual functional capacity prior to the expiration of the
       claimant’s date last insured. Therefore, the undersigned affords the subsequent
       statement made by Dr. Reddy at Exhibit 26F little weight.

 (Tr. 1345–46).

       Two related rules govern whether this analysis was sufficient. Dixon v. Comm’r of Soc.

Sec., No. 3:14-cv-478, 2016 WL 860695, at *4 (S.D. Ohio Mar. 7, 2016). The first is the “treating

physician rule.” Id. The rule requires an ALJ to “give controlling weight to a treating source’s

opinion on the issue(s) of the nature and severity of the claimant’s impairment(s) if the opinion is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the case record.” LaRiccia v. Comm’r of Soc.

Sec., 549 F. App’x 377, 384 (6th Cir. 2013) (quoting 20 C.F.R. § 404.1527(c)(2)) (internal

quotation marks omitted).

        Closely associated is “the good reasons rule,” which requires an ALJ always to give “good

reasons . . . for the weight given to the claimant’s treating source opinion.” Dixon, 2016 WL

860695, at *4 (quoting Blakely, 581 F.3d at 406 (alterations in original)); 20 C.F.R.

§ 404.1527(c)(2). In order to meet the “good reasons” standard, the ALJ’s determination “must

be sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave

to the treating source’s medical opinion and the reasons for that weight.” Cole, 661 F.3d at 937.



                                                 7
       The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases, particularly in situations where a claimant knows that his
       physician has deemed him disabled and therefore “might be especially bewildered
       when told by an administrative bureaucracy that she is not, unless some reason for
       the agency’s decision is supplied. The requirement also ensures that the ALJ applies
       the treating physician rule and permits meaningful review of the ALJ’s application
       of the rule.

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (internal citation and quotation

marks omitted). The treating physician rule and the good reasons rule together create what has

been referred to as the “two-step analysis created by the Sixth Circuit.” Allums v. Comm’r of Soc.

Sec., 975 F. Supp. 2d 823, 832 (N.D. Ohio 2013).

       As shown above, the ALJ assigned little weight to Dr. Reddy’s opinion for several reasons.

First, the ALJ explained that Dr. Reddy’s opinion, dated July 2012, was prepared roughly seven

months after the expiration of Plaintiff’s date last insured. (Tr. 1345). Second, the ALJ concluded

that the severity of the proposed limitations was not supported by the record, which showed that

Plaintiff had no recurrence of angina or difficulty with his right hand. (Id.). Third, the ALJ found

that Plaintiff’s treatment regimen did not align with his complaints. (Id.). On this point, the ALJ

noted that Plaintiff had not received consistent treatment for his cardiac conditions prior to his date

last insured. (Id.). The ALJ also noted that Plaintiff did not receive any follow-up treatment for

his hand and that Plaintiff admitted that he was not using an assistive device, like a brace, for his

hand. (Id.). Next, the ALJ noted that Dr. Reddy’s limitation that Plaintiff could not lift anything

was not reasonable considering the objective evidence in the record, Plaintiff’s daily activities, and

testimony at the hearing. (Id.). Likewise, the ALJ noted that Plaintiff’s activities of daily living

were inconsistent with Dr. Reddy’s restrictions and Plaintiff’s testimony that he could stand and

walk three to four hours per day. (Id.).


                                                  8
        The ALJ also explained why the statement that was provided in January 2013,

approximately two weeks after the December 2012 administrative hearing, deserved little weight.

(Tr. 1346 (citing Tr. 1297)). Specifically, the ALJ explained that the statement was “not suitable

objective evidence” to relate the limitations back to the date last insured. (Tr. 1346). The ALJ

noted that Plaintiff’s attorney asked Dr. Reddy whether the limitations described in the July 2012

evaluation existed on December 31, 2011, and Dr. Reddy explained that “Pt claims that he had

mentioned symptoms on Dec 31, 2011.” (Tr. 1297). The ALJ thus concluded that Dr. Reddy did

not offer an opinion but merely restated Plaintiff’s statement. (Tr. 1346). The ALJ also concluded

that Plaintiff’s subjective reports were inconsistent with the record and could not be given

significant weight. (Id.). Lastly, the ALJ noted that merely mentioning symptoms on Plaintiff’s

date last insured does not objectively satisfy Plaintiff’s burden to show that the limitations existed

prior to date last insured. (Id.).

        Based on all of this, the Undersigned concludes that the ALJ provided good reasons for

assigning little weight to Dr. Reddy’s opinion.

        B. Dr. Weaver’s Opinion

        Plaintiff also challenges the ALJ’s assessment of the consultative examiner, Dr. Mark

 Weaver. Plaintiff’s argument is two-fold. He contends that the ALJ failed to explain how Dr.

 Weaver’s opinion was incorporated into the RFC and further argues that the ALJ should have

 sought greater clarification of Dr. Weaver’s medical source statement.

                1. Residual Functional Capacity

        A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

 mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x


                                                  9
149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The Social Security

regulations, rulings, and Sixth Circuit precedent provide that the ALJ is charged with the final

responsibility in determining a claimant’s residual functional capacity. See, e.g., 20 C.F.R.

§ 404.1527(d)(2) (the final responsibility for deciding the residual functional capacity “is

reserved to the Commissioner”). And it is the ALJ who resolves conflicts in the medical evidence.

King v. Heckler, 742 F.2d 968, 974 (6th Cir. 1984). In doing so, the ALJ is charged with

evaluating several factors when determining the RFC, including the medical evidence (not limited

to medical opinion testimony) and the claimant’s testimony. Henderson v. Comm’r of Soc. Sec.,

No. 1:08-cv-2080, 2010 WL 750222, at *2 (N.D. Ohio Mar. 2, 2010) (citing Webb v. Comm’r of

Soc. Sec., 368 F.3d 629, 633 (6th Cir. 2004)). Nevertheless, substantial evidence must support

the Commissioner’s RFC finding. Berry v. Astrue, No. 1:09CV000411, 2010 WL 3730983, at

*8 (S.D. Ohio June 18, 2010). As noted, Plaintiff argues that the ALJ failed to incorporate Dr.

Weaver’s opinion into the RFC.

      In March 2011, Dr. Weaver examined Plaintiff at the request of the state agency. (Tr. 854–

64). Dr. Weaver reviewed Plaintiff’s medical history and also performed manual muscle testing,

which revealed abnormal grasp, manipulation, pinch, and fine coordination in Plaintiff’s right

hand; constant, moderate, involuntary spasm of trapezius and lumbar paravertebral; and reduced

range of motion in both shoulders, right hand and fingers, and dorsolumbar spine. (Id.). Dr.

Weaver ultimately opined:

      In view of his breathing problems, coronary artery disease problems with easy fatigue
      and exhaustion, right hand problems, sleep apnea and back problems all compounded
      by his problem of being overweight and the need to carry portable oxygen through the
      day, he would probably be limited in the performance of physical activities involving
      sustained sitting, standing, walking, reaching, climbing, lifting, carrying, travel and
      handling objects with this right hand.

                                                10
(Tr. 859).

       The ALJ assigned “some weight” to “the notion that the claimant would have some

physical limitations in lifting, carrying, sitting, standing, and walking, as wells as some postural

and environmental limitations (which the examiner did not consider) as a result of his combination

of physical conditions and symptoms.” (Tr. 1344). The ALJ went on to state that the “record does

not support the claimant received ongoing care for his right hand and remains able to engage in

normal activities with his right hand….Therefore, overall, the one-time consultative examiner is

afforded no more than some weight.” (Id.). The Undersigned finds no error in the ALJ’s analysis

of Dr. Weaver’s opinion.

       Further, the Undersigned disagrees with Plaintiff’s contention that Dr. Weaver essentially

limited Plaintiff to sedentary work. (See Doc. 10 at 16). Sedentary work involves lifting no more

than 10 pounds at a time, 20 C.F.R. § 404.1567(a), and no more than two hours of standing and

walking in an eight-hour workday, SSR 83-10. As explained above, Dr. Weaver did not assess

work-related limitations like this. Instead, he noted that Plaintiff “would probably” be limited in

the performance of performing certain physical activities. (Tr. 859). Thus, Plaintiff’s argument

that Dr. Weaver’s opinion was equivalent to limiting Plaintiff to sedentary work is an overreach.

       Moreover, the ALJ incorporated some of Dr. Weaver’s findings into the RFC and explained

why he rejected others. For example, by limiting Plaintiff to a reduced range of light work, the

ALJ limited Plaintiff’s requirements to sit, stand, walk, lift, and carry. (See Tr. 1333, 1344). The

ALJ also assessed postural limitations, which were in addition to Dr. Weaver’s opined limitations.

(Tr. 1344). And although the ALJ did not limit Plaintiff’s ability to handle objects, the ALJ

explained why he came to this conclusion: Plaintiff did not receive ongoing care for his hand and


                                                11
remained able to engage in normal activities with his right hand, despite the remote history of

finger fracture and laceration. (Tr. 1344).

       In sum, the ALJ’s crafted RFC accounted for all the limitations that he found supported by

the record. Accordingly, the Undersigned finds that substantial evidence supports the RFC as

determined by the ALJ.

               2. Additional Evidence

       Plaintiff argues that the ALJ should have sought clarification from Dr. Weaver regarding

his opinion. (Doc. 10 at 16–17). In support, Plaintiff notes that the Appeals Council, upon remand,

authorized the ALJ to “take any further action needed to complete the administrative record and

issue a new decision.” (Id. at 16 (citing Tr. 1444)).

       The Sixth Circuit has explained that “an ALJ is required to re-contact” a medical source

“only when the information received is inadequate to reach a determination on claimant’s disability

status . . . .” Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 156 n.3 (6th Cir. 2009); see also 20

C.F.R. § 404.1520b; SSR 96-5p. And an ALJ is not required to re-contact a source simply because

he or she “rejects the limitations recommended by that physician.” Poe, 342 F. App’x at 156 n.3.

Here, the ALJ noted that Dr. Weaver did not assess specific limitations but went on to explain why

Dr. Weaver’s overall assessed limitations were deficient. Consequently, the duty to re-contact Dr.

Weaver was not triggered here. See Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269, 274 (6th Cir.

2010) (Where the treating physician’s “opinion was deemed unpersuasive not because its bases

were unclear, but because they were not corroborated by objective medical evidence,” the ALJ did

was not required by SSR 96-5p to recontact the treating physician.).




                                                 12
IV.    CONCLUSION

       For the reasons stated, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

Statement of Errors and AFFIRM the Commissioner’s decision.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1). Failure to object to

the Report and Recommendation will result in a waiver of the right to have the district judge review

the Report and Recommendation de novo, and also operates as a waiver of the right to appeal the

decision of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474

U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.



Date: March 1, 2019                                    /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  13
